Case 3:20-cv-01657-KAD Document 17-8 Filed 02/12/21 Page 1 of 3




                          EXHIBIT H
        Case 3:20-cv-01657-KAD Document 17-8 Filed 02/12/21 Page 2 of 3




                         AFFIDAVIT OF ROBERT A. WILSON, ESQ.

       I, Robert A. Wilson, Esq., state that the following is true to the best of my information,

knowledge, and belief:

   1. I am Senior Vice President and General Counsel at Fitness International, LLC.

       (“Defendant”).

   2. I have reviewed the 30(b)(6) deposition notice for Fitness International in this case,

       which lists 49 potential areas of inquiry and itemizes 49 different subjects and materials,

       requesting responsive documents to the same.

   3. I have personal knowledge of the facts set forth in this affidavit.

   4. Fitness International has over 730 clubs nationwide. Each of these clubs was constructed

       at different times, with different construction plans and materials.

   5. The floor of one shower area is not necessarily comparable to the floor in the shower area

       of another facility, given age, materials, and methods of construction.

   6. Given these differences, the factual data from one facility may have no relevance to any

       comparable club in another region of the country or even that state.

   7. A search for information relative to other incidents in the other 729 clubs would be

       overwhelmingly burdensome and costly. First, Fitness International can only run a

       search of incident reports during the requested time period on a club by club basis. This

       means, our company would have to expend costs and labor during the current pandemic

       to conduct a search for each of the clubs, and then take the time to review each search for

       possible matches to determine if this report is relevant to the discovery request. Our

       lawyers would be involved in this initial search. Then, after this initial search, an

       additional search would have to be undertaken if an incident appeared similar based on
Case 3:20-cv-01657-KAD Document 17-8 Filed 02/12/21 Page 3 of 3
